DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/30/2021 and 5/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to a waterproof backpack cover, classified in A45F2003/001;
II.	Claims 15-20, drawn to a method for attaching a solar panel to a piece of fabric, classified in H02S20/30.
The inventions are distinct from each other because of the following reasons:
Inventions I and II are related as product and process of making the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the product as claimed can be made by a process that is materially different from the claimed process or (2) the process as claimed can be used to make a product that is materially different from the claimed product.  See MPEP § 806.05(f).  In the instant case both of these conditions are true.  The product as claimed can be made by a materially different process (the process from claim 15 does not need to be used) and the process as claimed can be used to make a materially different product (the process can be used to attach a solar panel to a shirt, for example).  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.  There would be a serious search burden because the searches for the different inventions would require searching different classes and would require using different keyword search queries and the examination would involve applying different references.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.   
During a telephone call on 10/3/2022, David Legee elected invention I (the product) without traverse.  Accordingly, claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206150722 to Bao in view of US Patent 3,316,951 to Jacobson.
Regarding claim 1, Bao discloses a convertible backpack cover comprising: a shell (2) made of waterproof material (see title, for example), the shell including a back, a front, a top portion, and a bottom portion (Figs. 6-7), the back having an opening (7 – Fig. 7) and a perimeter (edge at 5) surrounding the opening, the perimeter including a first side (left side in Fig. 7) and a second side (right side in Fig. 7) opposite to the first side; a band (elastic band 5 – English translation, page 3, line 22) surrounding the perimeter and capable of securing the shell on a backpack (Fig. 7).  Bao fails to disclose a zipper or fasteners.  However, Jacobson discloses a cover for a bag including an opening and a zipper including a first set of teeth and a second set of teeth configured to engage with each other and close the opening (see zipper in Fig. 1) and at least one pair of fasteners (zipper pull tabs (46, 64)) being capable of having a shoulder strap attached to the pair of fasteners (Fig. 8 – string, cord or thread could be passed through the openings in the zipper pull tabs and connected to a strap via tying, sewing or another known method), the pair of fasteners including a top fastener (either 46 or 64) on the top portion of the cover and a bottom fastener (the other of 46 or 64) on the bottom portion of the cover.  It would have been obvious to one of ordinary skill to have included a zipper in the cover to provide several closure options for the user: (a) completely closing the opening with the zipper to protect the backpack and straps, (b) closing the zipper around the backpack and tightly around the shoulder straps (protecting only the backpack, similar to Jacobson Fig. 3) and (c) leaving the zipper open and allowing the elastic to more loosely secure the cover around the backpack straps.  The handles (80 – Jacobson) would be included on the cover to carry the backpack when the cover is completely closed, as shown in Jacobson (Fig. 1).
Regarding claim 3, Bao discloses wherein the band surrounding the perimeter is an elastic band (English translation, page 3, line 22).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao and Jacobson, further in view of US Published Application 2008/0210728 to Bihn.
Regarding claim 2, the combination from claim 1 discloses a solar panel assembly (3), but fails to disclose a voltage converter.  However, Bihn discloses a solar backpack including a voltage converter (para. 0025) connected to the solar panel.  It would have been obvious to one of ordinary skill to have included a voltage converter in the combination to allow the user to adjust the power output to suit the device being charged, as taught by Bihn (para. 0025).
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao and Jacobson, further in view of US Patent 6,505,762 to Wilfer.
Regarding claim 4, the combination from claim 1 discloses carrying the backpack cover with carrying means (80 – Jacobson Fig. 1) attached to the cover, but fails to disclose the carrying means being a shoulder strap.  However, Wilfer discloses a cover for an object that includes shoulder straps (19, 20) attached to top and bottom fasteners (15-18).  It would have been obvious to one of ordinary skill to have included shoulder straps and fasteners on the cover to allow for hands-free carrying of the backpack when the cover is completely closed.  Further, using releasable hooks (25, 26 – Wilfer) would allow for removing the straps when they are not needed.
Regarding claim 5, the combination from claim 4 discloses wherein the top end of the shoulder strap and the bottom end of the shoulder strap are detachably attached to the corresponding fastener (via buckles 25, 26 – Wilfer).
Regarding claim 6, the combination from claim 4 discloses wherein each of the top end of the shoulder strap and the bottom end of the shoulder strap include one of a hook (25, 26 – Wilfer) and an engagement hole (hole in d-ring 27, 28 - Wilfer) and each of the top fastener and bottom fastener include the other one of the hook and the engagement hole.
Regarding claim 7, the combination from claim 1 discloses wherein, when the zipper closes the opening, the backpack cover configured to have the bottom portion rolled up and secured near the top portion (when the zipper is closed, the cover can be rolled up and secured as shown in Bao Fig. 5).
Claim(s) 8-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Bihn.
Regarding claim 8, Bao discloses a waterproof backpack cover comprising: a shell (2) made of waterproof material (see title, for example), the shell including a back, a front, a top portion, and a bottom portion (Figs. 6-7), the back having an opening (7 – Fig. 7) and a perimeter (edge at 5) surrounding the opening; a band (elastic band 5) surrounding the perimeter and capable of securing the shell on a backpack (Fig. 7); at least one solar panel (3) integrated into the front of the shell and configured to convert solar energy received by the solar panel to electricity; and an output (charging wire 322) electrically connected to the panel and capable of outputting the electricity to a device.  Bao fails to disclose a voltage converter.  However, Bihn discloses a solar backpack including a voltage converter electrically connected to the at least one solar panel capable of converting the voltage of the electricity (paras. 0025, 0030); and an output electrically connected to the voltage converter and capable of outputting the electricity to a device (paras. 0025, 0030).  It would have been obvious to one of ordinary skill to have included a voltage converter in the combination to allow the user to adjust the power output to suit the device being charged, as taught by Bihn (para. 0025).
Regarding claim 9, the combination from claim 1 fails to disclose more than one solar panel.  However, Bihn discloses using more than one solar panel in a backpack (Fig. 7).  It would have been obvious to one of ordinary skill to have used more than one solar panel in the combination because it would allow for generating more electrical energy.  
Regarding claim 12, the combination from claim 9 discloses wherein the voltage converter further includes a converter switch (32 - Bihn) to regulate the electrical configuration of the plurality of solar panels.
Regarding claim 14, Bao discloses wherein the band surrounding the perimeter is an elastic band (English translation, page 3, line 22).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao and Bihn, further in view of US Published Application 2020/0228056 to Miller.
Regarding claims 10-11, the combination from claim 9 fails to disclose whether the solar panels are connected in series or in parallel.  However, Miller discloses a solar backpack including multiple solar panels that are connected in series or in parallel (paras. 0009-0010).  It would have been obvious to one of ordinary skill to have connected the solar panels either in parallel or in series to provide a desired power configuration and because connecting the panels either in series or in parallel only involves choosing from a finite number of predictable electrical connections to use for the solar panels.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao and Bihn, further in view of US Published Application 2006/0012331 to Gillette.
Regarding claim 13, the combination from claim 8 fails to disclose a flap.  However, Gillette discloses a solar panel bag including a solar panel flap (7b – Fig. 3) attached to the bottom portion of the bag, the solar panel flap being moveable between an open position (Fig. 3) and closed position (Fig. 2), the solar panel flap includes at least one solar panel (para. 0007, for example).  It would have been obvious to one of ordinary skill to have included a fold open solar panel on the front face of the shell below the main solar panel (3 – Bao) because it would allow for greater generation of electrical energy as desired.  In the combination, the location of the flap on the cover would be considered the bottom portion of the cover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734